     Case 1:20-cv-01049-NONE-SKO Document 9 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHONG SOOK LIM,                                  No. 1:20-cv-01049-NONE-SKO
12                     Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS THAT THE ACTION
14   CHILD PROTECTIVE SERVICES OF                     PROCEED AGAINST DEFENDANTS
     TULARE COUNTY; LYDIA SUAREZ;                     JENNIFER MENNE AND MELANIE
15   JENNIFER MENNE; and MELANIE                      HUERTA ON PLAINTIFF’S FIRST CAUSE
     HUERTA,                                          OF ACTION AND THAT ALL OTHER
16                                                    CLAIMS AND DEFENDANTS BE
                       Defendants.                    DISMISSED
17
                                                      (Doc. No. 8)
18

19

20
21          Plaintiff Chong Sook Lim is proceeding pro se and in forma pauperis in this civil rights

22   action brought pursuant to 42 U.S.C. § 1983 (“Section 1983”). On November 20, 2020, the

23   assigned magistrate judge screened plaintiff’s second amended complaint (Doc. No. 7) and issued

24   findings and recommendations, recommending that this case proceed only against defendants

25   Menne and Huerta, and that plaintiff’s claims against defendants Tulare County CPS and Suarez

26   be dismissed without leave to amend. (Doc. No. 8.) The findings and recommendations were

27   served that same day and provided plaintiff with twenty-one days in which to file objections.

28   (Id.) No objections were filed and the time to do so has passed.
                                                     1
     Case 1:20-cv-01049-NONE-SKO Document 9 Filed 01/04/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds that the

 3   findings and recommendations are supported by the record and proper analysis.

 4          Accordingly,

 5          1. The November 20, 2020, findings and recommendations (Doc. No. 8) are adopted in

 6               full;

 7          2. This action shall proceed only on plaintiff’s § 1983 familial association claim in her

 8               first cause of action against defendants Jennifer Menne and Melanie Huerta;

 9          3. All other claims and defendants are dismissed; and

10          4. The matter is referred back to the assigned magistrate judge for further proceedings

11               consistent with this order.

12   IT IS SO ORDERED.
13
        Dated:      January 2, 2021
14                                                        UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
